Citation Nr: 1620247	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1972 to September 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for headaches, to include as secondary to a cervical spine disability, were previously remanded by the Board in April 2014.

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for headaches, to include as secondary to a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's degenerative disc disease of the lumbar spine was productive of no worse than guarding severe enough to result in an abnormal gait; it has not been productive of favorable or unfavorable ankylosis, forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with one or more incapacitating episodes during a period of 12 months.

2.  Throughout the rating period, the Veteran's peripheral neuropathy of the right lower extremity has been productive of severe wholly-sensory involvement of the sciatic nerve and absent reflexes of the ankles and knees, but no muscle atrophy.

3.  Throughout the rating period, the Veteran's peripheral neuropathy of the left lower extremity has been productive of severe wholly-sensory involvement of the sciatic nerve and absent reflexes of the ankles and knees, but no muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.71a, Diagnostic Codes 5237 and 5243 (2015).

2.  The criteria for an initial rating of 40 percent for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial rating of 40 percent for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for higher initial ratings for the service-connected lumbar spine disability and peripheral neuropathy of the bilateral lower extremities arises from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in September 2015.  The September 2015 statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings for the disabilities.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2012, December 2013, and May 2015 relevant to the issues decided herein.  The examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the rating criteria in this case, to include statements as to the functional loss attributable to the disabilities at issue on appeal and any likely additional functional loss due to repetitive use over time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his degenerative disc disease of the lumbar spine and/or peripheral neuropathy of the bilateral lower extremities have increased in severity since the May 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., letter from the representative, received in March 2016.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

There is no indication in the record that any additional evidence relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Increased Ratings Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Increased Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks a higher initial rating for degenerative disc disease of the lumbar spine.  The disability has been rated as 20 percent disabling since September 21, 2011, the date of receipt of his claim for service connection for the disability.  The applicable rating period is from September 21, 2011, the effective date for the award of service connection for degenerative disc disease of the lumbar spine, through the present.  See 38 C.F.R. § 3.400.  The Veteran has specifically contended that he is entitled to a higher rating based on functional limitations due to the effects of pain.  See, e.g., letter from the representative, received in March 2016.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.

The Veteran's service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  Diagnostic Code 5237 directs that the disability be rated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, Note (5).

For VA compensation purposes, normal range of motion of the thoracolumbar spine is forward flexion 0 to 90 degrees, extension 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Diagnostic Code 5243 directs that intervertebral disc syndrome be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in a higher rating.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks.  A 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Board has carefully reviewed the VA treatment records and private treatment records documenting the Veteran's treatment for the service-connected lumbar spine disability.  They show that the Veteran reported pain that radiates from his lower back down his bilateral lower extremities.  The records are for consideration, see Schafrath, 1 Vet. App. 589, and have not been overlooked by the Board.  However, they are dated prior to the relevant rating period, and therefore do not contain information pertinent to assigning a disability rating during the relevant rating period.  Therefore, the Board need not provide a detailed summary of those records.

The Veteran was provided a VA examination in February 2012 in relation to his lumbar spine disability.  At the examination, the Veteran reported low back pain since being knocked from a tank during his active service.  He further reported that he underwent spine surgery in 2005.  He indicated that he experienced a flare-up in his lumbar spine symptoms two months prior, during which he walked on crutches due to left leg pain.  Examination of the Veteran revealed no evidence of radiating pain on movement, no muscle spasm, no localized tenderness, no guarding of movement, no weakened movement, and no atrophy.  He had negative straight leg testing bilaterally.  The examiner did not indicate that the Veteran had ankylosis of the thoracolumbar spine.  Range-of-motion testing revealed forward flexion to 90 degrees or greater without objective evidence of painful motion, extension to 30 degrees or greater without objective evidence of painful motion, right lateral flexion to 30 degrees or greater with pain noted at 30 degrees or greater, left lateral flexion to 30 degrees or greater without objective evidence of painful motion, right lateral rotation to 30 degrees or greater without objective evidence of painful motion, and left lateral rotation to 30 degrees or greater without objective evidence of painful motion.  The Veteran had no change in range of motion upon repetitive-use testing.  The examiner opined that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Sensory examination of the spine revealed no sensory deficits in light-touch testing.  The Veteran had 5 out of 5 motor strength in all testing, but had hypoactive reflexes throughout the bilateral lower extremities.  The examiner opined that the Veteran has IVDS, but did not have any incapacitating episodes over the prior 12 months.  The examiner further opined that the Veteran's service-connected lumbar spine disability does not impact his ability to work, and noted that the Veteran reported working as an equipment operator on an as-needed basis.  The Veteran reported working an average of three days per week for eight hours each dat, walking about 7/10 of a mile for exercise each morning, helping his neighbor with cows, and driving a vehicle independently.  In addition, the examiner noted that the Veteran had a scar associated with the service-connected lumbar spine disability that was not painful or unstable, and that had an area less than 39 square centimeters.

The Veteran was afforded another VA examination in December 2013.  At the examination, the Veteran reported that his low back pain never went away following his in-service injury.  He indicated that his current lumbar spine symptoms included intermitted low back pain, characterized as dull and 3 to 5 out of 10, with exacerbations occurring daily.  The exacerbations occur with cold weather, prolonged sitting, and prolonged standing, and are helped with walking.  The Veteran also indicated that he has sharp shooting pains down the bilateral legs.  The level of leg pain is such that he must use crutches until the pain resolves.  He denied loss of bowel or bladder function due to the lumbar spine disability.  The examiner indicated that the Veteran did not report flare-ups that impact the function of the thoracolumbar spine.  Range-of-motion testing revealed forward flexion to 80 degrees with pain noted at 70 degrees, extension to 30 degrees or greater with pain noted at 10 degrees, right lateral flexion to 25 degrees with pain noted at 20 degrees, left lateral flexion to 25 degrees with pain noted at 20 degrees, right lateral rotation to 30 degrees or greater with pain noted at 30 degrees or greater, and left lateral rotation to 30 degrees or greater with pain noted at 30 degrees or greater.  The Veteran had no change in range of motion upon repetitive-use testing.  

The examiner opined that the Veteran has functional loss and/or functional impairment of the thoracolumbar spine of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Examination revealed paraspinous tenderness throughout the lumbar region.  The Veteran had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  

The Veteran had 5 out of 5 motor strength in all testing, but had absent reflexes in the bilateral knees and ankles.  Sensory examination of the spine revealed no sensory deficits in light-touch testing.  The examiner opined that the Veteran has IVDS, but did not have any incapacitating episodes over the prior 12 months.  The examiner further opined that the Veteran's service-connected lumbar spine disability impacts his ability to work, and noted that the Veteran reported that his work duties changed from operating equipment to more supervisory roles, and that he had to miss work due to his back condition.  In addition, the examiner noted that the Veteran had a scar associated with the service-connected lumbar spine disability that was not painful or unstable, and that had an area less than 39 square centimeters.  The scar measured 17 centimeters in length and was well healed.

The Veteran was afforded a further VA examination in May 2015.  At the examination, the Veteran reported that his low back pain never went away following his in-service injury.  He indicated that his current lumbar spine symptoms included intermittent low back pain rating 5 out of 10 that is present "almost all of the time."  The pain is exacerbated with prolonged standing.  However, the Veteran denied problems with sitting.  In addition, his legs hurt all of the time and feel stiff.  He reported using crutches for five weeks in December 2014 due to the leg pain.  The Veteran further reported that standing more than 30 minutes could cause a flare-up in his low back symptoms, and that such a flare-up could last up to two days.  In addition, he experiences increased pain with changes in weather, such as when there is an approaching storm.  Range-of-motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran had pain with forward flexion.  He had no change in range of motion upon repetitive-use testing.  There was no evidence of pain on weight-bearing or objective evidence of localized tenderness or pain on palpation of the thoracolumbar spine.  

The examiner opined that the Veteran has functional loss in terms of less movement than normal and interference with standing.  The examiner further opined that the examination results are medically consistent with the Veteran's reports of flare-ups, and that pain significantly limits functional ability with the flare-ups.  However, the examiner indicated that she could not describe any additional limitation in terms of range of motion because the Veteran was not examined during a flare-up, and because the increased pain reported was a subjective symptom.  On examination, the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

He had 5 out of 5 motor strength in all testing, but had absent reflexes in the bilateral knees and ankles.  Sensory examination revealed decreased sensation to light touch in the lower leg/ankle and foot/toes bilaterally.  The Veteran had negative straight leg raise testing bilaterally.  The Veteran did not have ankylosis of the spine.  The examiner opined that there the Veteran has IVDS, but did not have any incapacitating episodes over the prior 12 months.  The examiner further opined that the Veteran's service-connected lumbar spine disability impacts his ability to work in that it limits his ability to stand more than 30 minutes before having to sit down and rest to avoid pain.  In addition, he can lift as much as 20 to 30 pounds, as long as he is not required to bend over to pick up the object.  The examiner also noted that the Veteran had a scar associated with the service-connected lumbar spine disability that was not painful or unstable, and that had an area less than 39 square centimeters.  The scar measured 17 centimeters by 0.25 centimeters.

Accordingly, throughout the rating period, the Veteran's degenerative disc disease of the lumbar spine was productive of no worse than guarding severe enough to result in an abnormal gait.  It was not productive of favorable or unfavorable ankylosis, forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes during a period of 12 months, as is required for a rating in excess of 20 percent under the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes.  In that regard, the Board acknowledges the Veteran's reports of having to use crutches at times due to increased pain.  However, such symptoms are not considered incapacitating episodes, as defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Therefore, at no time during the rating period did the Veteran's degenerative disc disease of the lumbar spine manifest at a severity more closely approximating the severity contemplated by the criteria for ratings in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.

The Board has considered whether the Veteran was entitled to a higher initial rating under the criteria set forth in DeLuca, 8 Vet. App. 202.  In this case, the February 2012, December 2013, and May 2015 VA examiners all found that, following repeated-use testing, the Veteran did not have additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  Indeed, range-of-motion measurements obtained following repetitive use testing at those examinations did not reflect additional functional loss.  Thus, although the Veteran experiences pain with motion, such pain has not manifested to a degree that more nearly approximates the criteria for a higher disability rating under Diagnostic Codes 5237 and 5243.  See DeLuca, 8 Vet. App. 202.  Accordingly, the Board finds that the Veteran's pain does not impair the Veteran's functioning to a degree such that the severity of his service-connected lumbar spine disability more closely approximate that contemplated by the higher rating criteria.  See Mitchell, 25 Vet. App. 32.

The Board also acknowledges that the Veteran has reported that he experiences flare-ups in his back symptoms.  The Veteran is competent to report increases in pain and other symptoms that are readily observable through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds there is nothing in the record to impugn the Veteran's credibility on the issue.  However, the Veteran is not competent to opine as to whether his symptoms, to include those he experiences during flare-ups, more closely approximate the criteria for a higher disability rating as doing so requires medical knowledge and expertise as well as an understanding of medical testing that the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Therefore, the Veteran's statements are not accepted as probative in showing that the Veteran's flare-ups entitle him to a higher disability rating.  In this case, the competent evidence of record, namely, the VA examiners' opinions, reflects that, although the Veteran's reports of flare-ups may be consistent with examination results, they do not result in additional function loss or cannot be quantified in terms of range-of-motion because they are based wholly on subjective reports of pain.  As such, the Board finds that the Veteran's pain during flare-ups did not impair the Veteran's functioning to the degree required to more closely approximate the criteria for a higher rating for the service-connected degenerative disc disease of the lumbar spine.  See Mitchell, 25 Vet. App. 32.

The Board also notes that the record shows the Veteran has a scar associated with the service-connected lumbar spine disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  The Veteran's scar has been described as well healed and measuring 17 centimeters by 0.25 centimeters.  There is no indication in the record that the scar approximated the severity contemplated by the criteria for a compensable rating under Diagnostic Codes 7800 through 7804, or caused effects not considered under the rating criteria provided in Diagnostic Codes 7800 through 7804 such that a rating under Diagnostic Code 7805 is warranted.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the Diagnostic Codes 7800 through 7805 for the scar associated with the service-connected lumbar spine disability.

In summary, the relevant evidence of record does not show that the Veteran's service-connected lumbar spine disability was productive of favorable or unfavorable ankylosis, forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes during a period of 12 month.  The Board therefore finds that the criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's degenerative disc disease of the lumbar spine pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Increased Ratings for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran seeks higher initial ratings for peripheral neuropathy of the bilateral lower extremities.  The Veteran was awarded a 30 percent rating for each lower extremity from September 21, 2011, the date of receipt of his claim for service connection for the disabilities.  The applicable rating period is from September 21, 2011, the effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities, through the present.  See 38 C.F.R. § 3.400.  The Veteran has specifically contended that he is entitled to higher ratings based on the effects of pain.  See, e.g., letter from the representative, received in March 2016.

Initially, the Board notes that the RO rated the Veteran under 38 C.F.R. § 4.124a, Diagnostic Code 8521, based on impairment of the external popliteal nerve (common peroneal).  A review of the record reveals that the Veteran's peripheral neuropathy of the bilateral lower extremities manifests in impairment of the sciatic nerve, and not the external popliteal nerve.  See February 2012 VA examination; December 2013 VA examination; May 2015 VA examination.  As such, the Board will apply 38 C.F.R. § 4.71a, Diagnostic Code 8520, which pertains to impairment of the sciatic nerve, rather than Diagnostic Code 8521.  In that regard, the Board notes that the Veteran is not prejudiced by such a change in the diagnostic code applied, as the record does not show that he was entitled to a rating in excess of 30 percent for the peripheral neuropathy of either lower extremity at any time during the relevant rating period under Diagnostic Code 8520 or Diagnostic Code 8521.  Cf. Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

Under 38 C.F.R. § 4.71s, Diagnostic Code 8520, A 10 percent rating is assigned for mild incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board has carefully reviewed the VA treatment records and private treatment records documenting the Veteran's treatment for peripheral neuropathy of the bilateral lower extremities.  They show that the Veteran reported pain that radiates from his lower back down his bilateral lower extremities.  The records are for consideration, see Schafrath, 1 Vet. App. 589, and have not been overlooked by the Board.  However, they are dated prior to the relevant rating period, and therefore do not contain information pertinent to rating the Veteran's peripheral neuropathy of the bilateral lower extremities during the relevant rating period.  Therefore, the Board need not provide a detailed summary of those records.

The February 2012 VA examination reflects that the Veteran had 5 out of 5 strength, no muscle atrophy, and normal sensation to light touch in the bilateral lower extremities.  He had diminished reflexes in the bilateral knees and ankles.  He reported leg pain from the calf to the back of the thigh that required occasional use of crutches. 

At the December 2013 VA examination, the Veteran reported intermittent sharp shooting pains down the bilateral legs and into the feet.  He reported that the pains occur at least once weekly and last anywhere from five minutes to five days.  Occasionally, his left foot will go numb.  The examiner indicated that the Veteran has severe intermittent pain in the bilateral lower extremities and moderate numbness in the left lower extremity, but does not have constant pain, paresthesias, and/or dysesthesias in either lower extremity.  On examination, the Veteran had 5 out of 5 strength, no muscle atrophy, and normal sensation to light touch in the bilateral lower extremities.  He was absent for reflexes in the bilateral knees and ankles.  The examiner further noted that, although the Veteran had severe radiculopathy involving the sciatic nerve, his nerves, including the sciatic nerve were absent for incomplete or complete paralysis.  The Veteran indicated that, due to the peripheral neuropathy and back pain, he had missed work and changed job duties from operating equipment to more supervisory roles.

At the May 2015 VA examination, the Veteran reported intermittent sharp shooting pains down the bilateral legs and into the feet.  He reported that the pains occur at least once weekly and last anywhere from five minutes to five days.  Occasionally, his left foot will go numb.  The pain in the left leg is of a shooting nature that starts in the calf and goes up to the left buttock, while the right leg "just hurts."  He denied numbness, burning, or tingling.  The examiner indicated that the Veteran has severe intermittent pain in the bilateral lower extremities, but does not have constant pain, numbness, paresthesias, and/or dysesthesias in either lower extremity.  On examination, the Veteran had 5 out of 5 strength and no muscle atrophy in the bilateral lower extremities.  He had normal sensation to light touch at the thighs and knees, but decreased sensation to light touch in the lower leg, ankle, foot, and toes.  He was absent for reflexes in the bilateral knees and ankles.  The examiner further noted that, although the Veteran had severe radiculopathy involving the sciatic nerve, his nerves, including the sciatic nerve were absent for incomplete or complete paralysis.  The Veteran indicated that he experiences progressive lower extremity weakness such that when he is down on one knee he must hold onto something to stand up.  He reported increased leg pain that causes a limp with walking greater than 50 yards.  When pain is especially bad, he will have a shuffling gait.  In addition, with standing more than 30 minutes, he has increased leg pain and must sit down to rest.  Furthermore, his balance is affected and he may fall when he stands.  However, his balance improves with movement.  He has limitations in lifting due to the leg symptoms and cannot lift from ground level.

Accordingly, the record shows that the Veteran has reported pain, weakness, and numbness related to his service-connected peripheral neuropathy of the bilateral extremity.  At the three VA examinations, he had normal muscle strength throughout the lower extremities, but had diminished or absent reflexes.  He had normal sensation to light touch at the February 2012 and December 2013 VA examinations, and diminished sensation to light touch at the May 2015 VA examination.  Although he was assessed as having severe radiculopathy of the sciatic nerve bilaterally at both the December 2013 VA examination and the May 2015 VA examination, he did not have complete or incomplete paralysis of the sciatic nerve at any time during the rating period.

Diagnostic Code 8520 provides for a 40 percent rating where the evidence shows disability comparable to at least moderately severe incomplete paralysis of the sciatic nerve.  Here, the evidence shows that, throughout the rating period, the Veteran's peripheral neuropathy of the bilateral lower extremity was manifested by sensory involvement to a severe degree, with absent reflexes of the knees and ankles.  Therefore, the Board finds that during the rating period the Veteran's peripheral neuropathy of the bilateral lower extremities manifested to a severity more closely approximating that contemplated by a moderately severe incomplete paralysis under DC 8520, warranting a 40 percent evaluation. A higher evaluation of 60 percent is not warranted because there is no evidence of atrophy, as required for such a rating.

The Board notes that the Veteran is competent to report symptoms of his peripheral neuropathy of the bilateral lower extremities, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to higher initial ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the bilateral lower extremity, to include whether he has incomplete or complete paralysis of the sciatic nerve, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals.  Those opinions are probative because the professionals have the knowledge and expertise necessary to evaluate neurological disorders, and because they are based on a review of the record or an accurate understanding of the Veteran's medical history, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  As discussed above, the VA examinations reveal that, throughout the rating period, the Veteran's peripheral neuropathy of the bilateral lower extremities has resulted in sensory symptoms of a severe degree with absent knee and ankle reflexes and no muscle atrophy.  Such manifestations warrant a rating of 40 percent, but no higher, under the relevant rating criteria for the reasons stated above.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively.  Although the Veteran has reported pain associated with the radiculopathy of the left lower extremity, he has not been diagnosed with neuritis or neuralgia.  Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.

In addition, the Board acknowledges the Veteran's contention that he should be awarded higher initial ratings based on additional functional loss due to pain associated with the peripheral neuropathy of the bilateral lower extremities under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  See letter from the representative, received in March 2016.  However, those provisions apply only to disabilities of the musculoskeletal system.  As the Veteran's peripheral neuropathy of the bilateral lower extremities is a disability of the nervous system and not of the musculoskeletal system, those provisions are not for application in determining whether higher initial ratings are warranted for the disability. 

Extraschedular consideration	

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has asserted that his lumbar spine disability with radiculopathy of the lower extremities has a combined effect or collective impact that create an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). The Board thus considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran has reported or been objectively tested as having symptoms related to his service-connected lumbar spine disability of pain, limited motion, and diminished sensation in the lower extremities.  A comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  The Veteran's neurological symptoms of diminished sensation are expressly contemplated by his ratings for peripheral neuropathy of the bilateral lower extremities, which are more fully discussed below.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  However, the evidence does not reflect that the available schedular ratings for the Veteran's peripheral neuropathy of the bilateral lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the service-connected peripheral neuropathy shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported pain and diminished sensation associated with the disability, but has not been shown to have reduced muscle strength or complete or incomplete paralysis of a peripheral nerve.  When comparing the Veteran's disability picture to the manifestations contemplated in the Schedule, the Board finds that the schedular ratings regarding the Veteran's service-connected peripheral neuropathy are adequate.  As noted above, terms such as "mild," "moderate," and "severe" are not defined in the Schedule.  The Board finds that these terms, in conjunction with the other terminology used in the rating criteria under Diagnostic Code 8520 reasonably encompasses the Veteran's symptomatology, including the reported and observed pain and diminished sensation.  Furthermore, Diagnostic Code 8520 provides higher schedular ratings, but such higher ratings are for symptoms which are not present in this case.  Therefore, the ratings awarded are adequate and no referral is required.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has indicated, and the competent medical opinion evidence of record confirms, that the back and leg disabilities affect his ability to sit, stand, walk, and perform other work and work-like tasks, to include certain activities of daily living.  He has also indicated that the service-connected lumbar spine disability has led to changes in his work duties.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the left lower extremity is granted.

REMAND

The Board finds that the issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for headaches, to include as secondary to a cervical spine disability, must be remanded for further development before a decision may be made on the merits.

In the April 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and likely etiology of his cervical spine disability and his headaches.  The Board specifically stated that, in providing the opinions requested, the examiner should consider and address the Veteran's lay statements as to his in-service falling injury, as well as his statements as to the onset and continuity of his symptoms of neck pain and headaches.  The Board also asked that the examiner consider and address the findings and diagnosis related to the Veteran's cervical spine made in a March 1990 VA examination report.  That report states that the Veteran has possible cervical radiculopathy secondary to degenerative arthritis of the spine.

On remand, the AOJ scheduled the Veteran for a VA neck conditions examination in August 2014.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  She noted the Veteran's report of being hit by the barrel of a tank and falling on his neck and shoulder in service.  She further noted the Veteran's reports of performing work as a farmer, oil field worker, and construction worker for the past 40+ years, and that his headaches began in 2003 or 2004.  The examiner opined that the cervical spine disability is less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner noted that the Veteran denied neck pain 70 days after the in-service injury when he was discharged from service, that the complaint of symptoms was far removed from the Veteran's military career, and that the Veteran performed vigorous work activities since leaving the military.  The examiner concluded, therefore, that it is far more likely that the Veteran unknowingly injured his neck during the 30-period following his service.  The examiner further opined that it is less likely than not that the cervical spine disability was proximately due to or the result of the Veteran's service-connected conditions.  As a rationale for that opinion, the examiner explained that lumbar spine degeneration does not affect the rest of the spine.  If one is injured it does not mean the other will degenerate because of the other's degeneration.

The Veteran underwent another VA neck conditions examination in May 2015.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  She opined that that the cervical spine disability is less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner explained that there was no mention of a neck condition on the separation examination, the complaints of neck symptoms occurred many years following the Veteran's discharge from active service, and the Veteran performed vigorous work following his discharge from active service.  The examiner stated that it is far more likely that the Veteran unknowingly injured his neck after his discharge from active service.  The further opined, based on the same rationale, that it is less likely than not that the cervical spine disability was proximately due to or the result of the Veteran's service-connected conditions.

The VA examiners appear to have discounted the Veteran's report as to continuous neck pain since the in-service injury based on a lack of supporting medical evidence.  Although the absence of contemporaneous medical records may be considered in assessing the credibility of a Veteran's statements, such absence cannot be the sole basis for determining that the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Furthermore, the Veteran has indicated that he did not seek treatment until many years after his discharge from service because he did not have health insurance.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in September 2011.  The Board finds that, aside from the lack of contemporaneous medical records, nothing in the record impugns the Veteran's statements as to the onset and continuity of his cervical spine symptoms.  In addition, the VA examiners' opinions do not reflect consideration of an August 1989 chiropractic record showing that the Veteran reported neck pain at that time.  They also do not reconcile the negative nexus opinions with the positive opinion provided by the March 1990 VA examiner, as directed in the April 2014 Board remand.  Furthermore, although the VA examiners provided opinions as to whether the Veteran's cervical spine disability was caused by the in-service injury or is proximately due to or caused by the Veteran's service-connected disabilities, they did not provide an opinion as to secondary aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

In view of the foregoing, the Board finds that the VA examinations of record are inadequate for decision-making purposes.  Therefore, a remand is required so that an adequate addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the issue of entitlement to service connection for headaches, the record reflects that the condition may be medically attributable to the cervical spine disability, and that the Veteran primarily contends that the condition is secondary to the cervical spine disability.  As such, the outcome of the Veteran's cervical spine disability claim remanded herein could have a significant impact on his headaches claim, and the issues are inextricably intertwined with one another.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the cervical spine claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to service connection for headaches.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the opinions requested below.  The examiner must indicate that the record was reviewed.  If the clinician selected to provide the opinions determines that further in-person examination of the Veteran is necessary, such an examination must be scheduled.  The examiner is asked to respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is causally or etiologically related to the Veteran's active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include degenerative disc disease of the lumbar spine?

c)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is aggravated by the Veteran's service-connected disabilities, specifically to include degenerative disc disease of the lumbar spine?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

If the examiner cannot provide an answer to the above, the examiner must explain why the requested opinion cannot be provided, for example, e.g., due to the limits of medical knowledge or because further information is needed to assist in making the determination.  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain the missing information should be exhausted before concluding that the answers cannot be provided.

A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the August 1989 chiropractic record showing that the Veteran reported neck pain at that time.  Any opinion given should also reflect consideration of and, if necessary, reconciliation with, the positive nexus opinion provided in the March 1990 VA examination.  The examiner should accept as true the Veteran's reports that he first experienced neck pain in service and that the pain has continued through the present, despite the lack of contemporaneous medical records documenting reports of such pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


